Case: 12-51288      Document: 00512553420         Page: 1    Date Filed: 03/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-51288
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 7, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
ERASMO ESPARZA MORENO,

                                                 Petitioner−Appellant,

versus

KERRY DIXON, Warden;
BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT;
UNITED STATES DEPARTMENT OF JUSTICE,

                                                 Respondents−Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CV-455




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51288     Document: 00512553420     Page: 2   Date Filed: 03/07/2014


                                  No. 12-51288

      Erasmo Moreno, former federal prisoner # 62847-051, appeals the sua
sponte dismissal, for want of subject-matter jurisdiction, of his 28 U.S.C. § 2241
petition, in which he challenged a final order of removal. On appeal, he con-
tends that the district court had jurisdiction and that the order should be
vacated.
      This court reviews de novo the district court’s legal conclusions on juris-
diction. Rios-Valenzuela v. Dep’t of Homeland Sec., 506 F.3d 393, 396 (5th Cir.
2007). As the party seeking to invoke jurisdiction, Moreno has the burden of
demonstrating it. Rivera-Sanchez v. Reno, 198 F.3d 545, 546 (5th Cir. 1999).
      The REAL-ID Act, which became effective May 11, 2005, altered the judi-
cial review of removal orders in habeas corpus proceedings. Rosales v. Bureau
of Immigration & Customs Enforcement, 426 F.3d 733, 735 (5th Cir. 2005).
Under the pertinent provision of the Act, “a petition for review filed with an
appropriate court of appeals in accordance with this section shall be the sole
and exclusive means for judicial review of an order of removal entered or issued
under any provision of this chapter.” 8 U.S.C. § 1252(a)(5). The Act stripped
the district courts of jurisdiction over § 2241 petitions attacking removal
orders. Rosales, 426 F.3d at 735-36. Moreover, the district court could not
have transferred the petition to this court as a petition for review because the
petition was not pending on the effective date of the Act. See Castillo-Perales
v. Holder, 411 F. App’x 695, 696 (5th Cir. 2011).
      Accordingly, the judgment of dismissal is AFFIRMED.




                                        2